DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 


Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

 	Claims 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 14 recites “the thermally stable adhesive maintains an integrity of the susceptor for maintaining a predetermined profile of the susceptor” at lines 6-8. Specification does not teach or suggest the adhesive maintains an integrity of the susceptor for maintaining a predetermined profile of the susceptor. Para.0032 states adhesive maintains a condition of the susceptor film/susceptor, for example, a thermal integrity or thermal profile of the susceptor film/susceptor such that the susceptor film/susceptor generates heat at a predetermined profile in presence of microwave energy E to maintain the temperature T. That is, the thermally stable adhesive does not maintain a predetermined profile of the susceptor. 
 	Claim 27 recites “the thermally stable adhesive maintains an integrity of the susceptor for maintaining a predetermined profile of the susceptor” at lines 4-6. Specification does not teach or suggest the adhesive maintains an integrity of the susceptor for providing a predetermined profile of the susceptor. Para.0032 states adhesive maintains a condition of the susceptor film/susceptor, for example, a thermal integrity or thermal profile of the susceptor film/susceptor such that the susceptor film/susceptor generates heat at a predetermined profile in presence of microwave energy E to maintain the temperature T.  That is the thermally stable adhesive does not maintaining a predetermined profile of the susceptor.


 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 14 recites “a construct comprising: … a laminate structure extending at least partially around an interior of the construct, the laminate structure comprising” at lines 1-3. It is unclear as to how the laminate structure which partially surrounds the construct itself can be considered to be part of the construct? 
 

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 14-15, 21-22 and 25-26 are rejected under 35 U.S.C. 102 a1 as being anticipated by O’Hagan et al. (US 2007/0215611).
 	Regarding claim 14, O’Hagan et al. discloses “a construct” (figs.4-5) “for holding at least one food product” (intended use and abstract, i.e., for use in containing food), comprising:
 	“a laminate structure” (fig.4, 208) “extending at least partially around an interior of the construct” (208 is disposed at least partially around an interior of the construct 200), the laminate structure comprising:
 	“a base layer” (fig.5, 150);
 	“a thermally stable adhesive” (217) disposed on “at least a portion of the base layer” (150); and
 	“a susceptor” (para. 0086, microwave interactive element 214 is interpreted as the susceptor and para.0004, i.e., the microwave energy interactive web … includes one or more features that interact with microwave energy … direct microwave energy to particular areas of food items) overlying “the base layer” (150) and the thermally stable adhesive, “the thermally stable adhesive” (217) maintains “an integrity of the susceptor” (214) for maintaining a predetermined profile of the susceptor for generating heat in the presence of microwave energy at “a temperature of 250°F (121°C) and above” (First, para.0084 discuss about the microwave interactive web having the interactive elements and adhesive. Then, paragraph 0075 discuss about the susceptor (part of interactive web) is configured to withstand the temperature of about 550°F… will typically be constructed from materials that are resistant to softening, scorching, combusting, or degrading as typical microwave heating temperatures so that the structure of susceptor is maintained at a predetermined profile. This suggest that the integrity of susceptor and adhesive is maintained (i.e., resistant to softening, scorching, combusting or degrading). Furthermore, para.0060 discuss about the microwave interactive element may comprise a thin layer of microwave interactive material that tends to absorb microwave energy, thereby generating heat at the interface with a food item. That is, O’Hagan et al.’s microwave interactive webs is configured to generate heat in response to microwave energy).
 	Regarding claim 15, O’Hagan et al. discloses “the thermally stable adhesive maintains the integrity of the susceptor for maintaining the predetermined profile of the susceptor for generating heat in the presence of microwave energy at a temperature between 250°F (121°C) and 350°F (177°C)” (para.0075, the susceptor and adhesive is capable of maintaining the temperature from 250F to about 550F).
 	Regarding claim 21, O’Hagan et al. discloses “the laminate structure comprises a susceptor film” (214 and 216), the susceptor film comprising “a food-contacting film” (216) and the susceptor” (214).
 	Regarding claim 22, O’Hagan et al. discloses “the food-contacting film is comprised of a polymeric material” (para. 0084, i.e., a polymer film 216).
 	Regarding claim 25, O’Hagan et al. discloses “the thermally stable adhesive” (217) “maintains the integrity of the susceptor for maintaining a predetermined electrical conductivity of the susceptor at a temperature of about 250°F (121°C) and above” (paragraph 0075, i.e.,  Para.0075 discuss about microwave interactive web, will typically be constructed from materials that are resistant to softening, scorching, combusting, or degrading as typical microwave heating temperatures …  about 550°F).
Regarding claim 26, O’Hagan et al. discloses “the thermally stable adhesive maintains the integrity of the susceptor for maintaining a predetermined thermal conductivity of the susceptor at a temperature of about 250°F (121°C) and above” (paragraph 0075, i.e., Para.0075 discuss about microwave interactive web, will typically be constructed from materials that are resistant to softening, scorching, combusting, or degrading as typical microwave heating temperatures …  about 250°F … about 550°F).



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 16-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hagan et al. (US 2007/0215611) in view of Beresniewicz et al. (US 5,049,714). 
 	Regarding claim 16, O’Hagan et al. discloses the thermally stable adhesive.
 	O’Hagan et al. is silent regarding the thermally stable adhesive is comprised of a crosslinked polymeric material. 
 	Beresniewicz et al. teaches “the thermally stable adhesive is comprised of a crosslinked polymeric material” (abstract, i.e., a crosslinked melt extrudable material does not melt when used in microwave oven. Col.6 at lines 4-10). O’Hagan et al. teaches the thermally stable multilayer structure having an adhesive for microwave oven heating. Beresniewicz et al. teaches a multilayer structure having an adhesive for microwave oven heating. Therefore, it would have been obvious to someone having ordinary skill in the art, at the time the invention was made, to modify O’Hagan et al.  with Beresniewicz et al., by replacing O’Hagan et al. ’s adhesive material  with Beresniewicz et al.’s adhesive material, to prevent melting of adhesive material when used in a microwave oven that could contaminate the food items if the adhesive melt and in contact with food item and to prevent susceptor from chemically degrade and keep adhesive in proper structure. One skilled in the art would have been motivated to combined the references because doing so would prevent melting of adhesive material when used in a microwave oven that could contaminate the food items if the adhesive melt and in contact with food item. In addition, it would be obvious to substitute Keegan’s core material with Barhorst et al.’s core material (col.1 at lines 58-59, i.e., the various layers of the laminate can be held together by adhesive, e.g., a crosslinakble copolyester. col.6 at lines 20-25, i.e., a layer of adhesive might be used… at least when preferred ethylene acid copolymer is used as the crosslinked layer, col.5 at lines 28-50, i.e., at least one layer formed from a melt extrudable material … the melt extrudable material is present in a certain amount and crosslinked to a certain degree, the resistance of the resulting laminar structure to melting and col.6 at lines 44-45, i.e., 24 is the melt extrudable crosslinked resin and col.7 at lines 8-10, i.e., the adhesive was AdcoteTM 506-40 … a crosslinkable polyester resin from Morton Thiokol) are both recognized by the art for the same purpose of providing non-melt adhesive to col.3 at lines 18-68 and col.4 at lines 1-3) as taught by Beresniewicz et al. MPEP 2144.06.
 	Regarding claims 17-18 and 23, modified O’Hagan et al. discloses “the thermally stable adhesive comprises a crosslinking agent in an amount between 0.25%  and about 5.0% by weight of the thermally stable adhesive;  the thermally stable adhesive comprises a crosslinking agent in an amount of about 2.5% by weight of the thermally stable adhesive;  the thermally stable adhesive comprised of a crosslinked polymeric material having a crosslinking agent in an amount of about 2.5% and about 5.0% by weight of the thermally stable adhesive” (Beresniewicz et al., col.5 at lines 40-44, i.e., the most preferred melt extrudable material for use in the present is a copolymer of ethylene and about 3 to about 20 weight percent, and preferably about 5 to about 15 weight percent, acrylic or methacrylic acid. Please noted that there is overlapping range and the term “about” is a relative term).  
 	Regarding claims 19-20, O’Hagan et al.’s teaches the construct comprises a bottom and at least open side wall extending upwardly from the sidewall and extending at least partially around the interior of the construct, the construct has the configuration of an open sleeve (O’Hagan et al., fig.4 shows a container comprises a bottom and at least open side wall extending upwardly from the sidewall and extending at least partially around the interior of the container, the container having sidewalls that forms an open sleeve).
 	Regarding claim 24, modified O’Hagan et al. discloses “the base layer is comprised of paperboard” (O’Hagan et al., fig.5, 150 and paragraph 0076, i.e., the preformed container 150 of Fig.3 may be formed at least partially from a paper or paperboard material)


 	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hagan et al. (US 2007/0215611) in view of Fitzwater (US 2012/0312807). 
	Regarding claim 27, O’Hagan et al. discloses “a laminate structure” (figs.4-5), comprising:
 	“a base layer” (fig.5, 150);
 	“a thermally stable adhesive” (217) disposed on “at least a portion of the base layer” (150); and
 	“a susceptor” (para. 0086, microwave interactive element 214 and para.0004, i.e., the microwave energy interactive web … includes one or more features that interact with microwave energy … direct microwave energy to particular areas of food items) overlying “the base layer” (150) and the thermally stable adhesive (217), “the thermally stable adhesive” (217) maintains “an integrity of the susceptor” (214) “for maintaining a predetermined profile of the susceptor for generating heat in the presence of microwave energy at a temperature of about 250°F (121°C) for being maintained in at least partial contact at a temperature of about 250 F (121 C) and above” (First, para.0084 discuss about the microwave interactive web having the interactive elements and adhesive. Then, paragraph 0075 discuss about the susceptor is configured to withstand the temperature of about 550°F… will typically be constructed from materials that are resistant to softening, scorching, combusting, or degrading as typical microwave heating temperatures so that the structure of susceptor is maintained at a predetermined profile. This suggest that the integrity of susceptor and adhesive is maintained (i.e., resistant to softening, scorching, combusting or degrading). Furthermore, para.0060 discuss about the microwave interactive element may comprise a thin layer of microwave interactive material that tends to absorb microwave energy, thereby generating heat at the interface with a food item. That is, O’Hagan et al.’s microwave interactive webs is configured to generate heat in response to microwave energy).
 	O’Hagan et al. is silent regarding portions of the susceptor adjacent one or more discontinuities extending through the susceptor.
 	Fitzwater teaches “portions of the susceptor adjacent one or more discontinuities extending through the susceptor” (fig.2 shows portions of the susceptor 110 adjacent one or more discontinuities (i.e., 110 has multiple cutout 152 or discontinuities 152 so that the legs 154 can be fit into the discontinuities 152) extending through the susceptor). O’Hagan et al. teaches container having interactive web/susceptor for use in the microwave. Fitzwater teaches a food container/tray having susceptor for use in the microwave. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify O’Hagan et al. with Fitzwater, by modifying O’Hagan et al.’s construct configuration according to Fitzwater’s construct configuration, to provide foldable container so that user can save space prior to the use and provide support legs when using to avoid support surface being damaged. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of saving space and avoid support surface being damaged due to high temperature of susceptor. 
 	Regarding claim 28, modified O’Hagan et al. discloses “the thermally stable adhesive provides a binding force to portions of the susceptor” (O’Hagan et al. teaches the thermally stable adhesive that is configured to provide binding force in order to adhere layers together) adjacent the one or more discontinuities” (Fitzwater, 110 has cutting lines 152 or discontinuities).

Response to Arguments
 	Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant states “35 USC 112 (a) rejections … is unclear as to the exact nature the allegation in the foregoing passage from the Office action, as the recitations of independent claim 14 directly correlate to hose of para.[0032] … applicant has amended independent claim 14 in a manner believed to further clarify the claimed features …” on pages 8-9 of remark.
 	In response, Examiner respectfully disagrees because Para.0032 states adhesive maintains a condition of the susceptor film/susceptor, for example, a thermal integrity or thermal profile of the susceptor film/susceptor such that the susceptor film/susceptor generates heat at a predetermined profile in presence of microwave energy E to maintain the temperature T.  This paragraph does not suggest that the thermally stable adhesive maintains an integrity of the susceptor for maintaining a predetermined profile of the susceptor.
 	(2) Applicant argues “35 USC 112 (b) … applicant again respectfully submits that this is not a proper reading of the claimed features” on pages 9-10.
 	In response, Examiner respectfully disagrees because claim 14 recites “A construct … comprising: a laminate structure extending at least partially around an interior of the construct” so that it is unclear if the laminate structure is part of the construct or not. 

 	In response, Examiner respectfully disagrees because adhesive does not provide a predetermined profile. Para.0035 of instant application teaches that the susceptor generate heat at a predetermined profile not the adhesive providing a predetermined profile.  In addition, O’Hagan et al. teaches the adhesive is capable or configured to maintain the integrity of the susceptor because at the normal operation condition (i.e., microwave), the microwave interactive web including the adhesive are resistant to softening, scorching, combusting or degrading at typical microwave oven heating temperatures from about 250F (see para.0075 of O’Hagan et al.). This suggest the integrity of adhesive for the interactive web such as bonding of the adhesive for the interactive web and shape of the interactive web is maintained. Examiner further noted that the term “integrity” is defined as “the integrity of the adhesive 108 can refer to material properties such as strength (e.g., tensile strength, shear strength, bond strength, etc.), rigidity, and/or viscosity, dimensional properties of the adhesive 108 can refer to a shape, length, width, and/or thickness of the adhesive 108, and positional properties of the adhesive 108 can refer to a position of the adhesive 108 relative to the base layer 110 and/or the susceptor film 103/susceptor 106” (para.0025 of instant publication application). 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.